                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

 Wilander on Wheels, LLC,                          )
                                                   )
                   Plaintiff,                      )
                                                       Case No. 18- cv-06776
                                                   )
         v.                                        )
                                                       JURY TRIAL DEMANDED
                                                   )
 CET Enterprises, LLC,                             )
                                                       Judge Robert Blakey
                                                   )
                   Defendant.                      )


      MOTION TO REINSTATE LAWSUIT AND FOR ENTRY OF STIPULATED
           JUDGMENT PURSUANT TO SETTLEMENT AGREEMENT


       Plaintiff moves for entry of a Stipulated Judgment pursuant to paragraph 3 of the

Settlement Agreement between the parties and states:

       1. After a settlement conference with Magistrate Finnegan, the parties entered a

Settlement Agreement dated January 14, 2019.

       2. Pursuant to the Agreement, defendant CET was to make an initial payment of $6,000

and then monthly payments of $500 until a total of $18,500 was paid.

       3. CET made the initial payment of $6,000 and then two monthly payments of $500 for a

total of $7,000.

       4. CET has defaulted on the June 2019 monthly payment and has failed to cure the

default after due notice as provided in the Agreement. Specifically, paragraph 3 of the

Agreement provides:

      FAILURE TO MAKE PAYMENTS ON TIME.

       If CET fails to make the initial payment or any payment thereafter on the first of
       the month as set forth above, it shall have a ten day grace period to cure such missed
       payment after email notice is sent to Christi Turdo, christi@hoparazzi.com, with a
       cc email to Melissa Casey, Esq., mpclawgroup@gmail.com, and Howard
       Prossnitz, Esq., prossnitzlaw@gmail.com. If payment is not received within ten
       days after notice is sent, then WOW shall be entitled to move to reinstate the
       Lawsuit and move for a Stipulated Judgment in the amount of $30,000 less any
       payments received. A copy of this Agreement shall be appended to WOW’s motion
       for Agreed Judgment as evidence of the Agreement and no further proof shall be
       required for entry of Agreed Judgment other than evidence of amounts received.

       5. Defendant failed to make the June 2019 payment and email notice of the default was

provided on June 25, 2019. See Exhibit A,

       6. Payment was not received within ten days thereafter which was July 5, 2019.

       7. Paragraph 3 of the Agreement states that a copy of the Agreement shall be appended to

WOW’s motion for Stipulated Judgment and a copy is attached as Exhibit B.

       8. Plaintiff is entitled to a Stipulated Judgment of $30,000 less payments received of

$7,000 for a total of $23,000. A form of Judgment is attached as Exhibit C.

       Wherefore, Plaintiff moves for entry of a Stipulated Judgment in its favor in the amount of

$23,000.

                      Plaintiff Wilander on Wheels


                      By: Howard B. Prossnitz/ s/

Howard B. Prossnitz, Esq,
Law Offices of Howard Prossnitz
1014 Ontario Street
Oak Park, IL 60302
708 203-5747
July 11, 2019
prossnitzlaw@gmail.com




                                              -2-
                                Certificate of Service

        I, Howard Prossnitz, an attorney, certify that I served the foregoing on all counsel of
record on July 11, 2019 through electronically through the Court’s CM/ECF system, and that
notice of this filing was sent by electronic mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to receive electronic filings as indicated on
the Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF
system.

                                              Howard B. Prossnitz /s/




                                               -3-
